DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 2-13 and 15-16 are pending in this application.  
	Claims 2, 7-9, 13 and 16 are currently amended.


Response to Arguments
	Applicant’s arguments, see Remarks, filed 02/15/2021, with respect to the rejection(s) of claim(s) 2-16 under Berman (US PG. Pub. 2005/0003337 A1) in view of McCoy (US PG. Pub. 2012/0210245 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under Berman (US PG. Pub. 2005/0003337 A1) in view of McCoy (US PG. Pub. 2012/0210245 A1); and further in view of Atobe (US PAT. No. 6,281,979 B1).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 2-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman (US PG. Pub. 2005/0003337 A1) in view of McCoy (US PG. Pub. 2012/0210245 A1); and further in view of Atobe (US PAT. No. 6,281,979 B1).

	Referring to Claim 2, Berman teaches an image forming apparatus (See Berman, Fig. 1A, User Computer 105 with Printer 130 and Lock-In Training Website 110) comprising:
(See Berman, Fig. 1A, Embodied within User Computer 105) configured to:
receive, from a first person, a setting of at least one first character (See Berman, Fig. 2, Web Document 200, Sect. [0073] lines 3-10, the computer program 145 can retrieve one or more graphic images, image locations, background images, custom color schemes, custom fonts, custom font sizes, custom text, and/or other graphical user interface elements that are unique to Starbucks. Then, the graphical user interface of Web document 200, and optionally other Web documents, may include some or all of the retrieved graphical user interface element(s). Similarly, if the user's "ClientID" is IBM, then the graphical user interface of Web document 200 and following Web documents may include graphical user interface elements that are unique to IBM.) while a display language of the image forming apparatus is set to a first language (See Berman, Sect. [0079] the list of Lock-In Training courses displayed in Web document 600 would be determined by retrieving information from a database, the computer program 145 could retrieve the course names from the " User Courses" and "Courses" tables shown in the database of FIG. 1B. The retrieved courses could then be inserted into a Dynamic HTML Web document by the computer program 145, which would then be served to user computer 105.);
store information indicating the at least one character set by the first person and information indicating the first language (See Berman, Fig. 12, Web Document 1200, Sect. [0100], After a user has correctly entered all the keywords in an answer, then, as shown in Web document 1200 in FIG. 12, the Dynamic HTML Web document may display a message indicating that the user has correctly entered the keywords…this information is stored on a cookie on the user computer 105. This information, regardless of whether it is stored on the Lock-In Training Web site 110 or the user computer 105, can be utilized to allow the student user to easily resume training at a later time.).

Berman fails to explicitly teach 
perform log-in process of a second person while the information indicating the at least one first character set by the first person and the information indicating the first language are stored;
change the display language from the first language to a second language that is set as the display language for the second person that has logged-in;
receive, from the logged-in second person, a setting of at least one second character while the display language is set to the second language; and
generate a first image of the at least one character set by the first person using a first font corresponding to the first language and a second image of the at lwast one second character set by the second person using a second font corresponding to the second language; and
print an image to which both the generated first image and the generated second image have been added.




perform log-in process of a second person while the information indicating the at least one first character set by the first person and the information indicating the first language are stored (See McCoy, Sect. [0023] lines 4-10 and Sect. [0024] lines 9-11, At least one computer-readable storage medium is accessible to the processor and bears logic causing the processor to receive login information from a second display. Responsive to a determination that the login information is correct, the server sends to the second display a local IP address of the content playback device associated with the login information…The application is configured to display: text in a first language and character font set associated with a user profile or with the content playback device or with a default value; a background image associated with a profile or with a default value; a background layout associated with a profile or with a default value; a parental block rating level associated with a profile or with a default value; a listing of favorite content items or services associated with a profile; or a listing of content items or services in a browsing history associated with a profile.);
change the display language from the first language to a second language that is set as the display language for the second person that has logged-in (See McCoy, Sect. [0023] lines 4-10 and Sect. [0025] lines 36-41, At least one computer-readable storage medium is accessible to the processor and bears logic causing the processor to receive login information from a second display. Responsive to a determination that the login information is correct, the server sends to the second display a local IP address of the content playback device associated with the login information…The changing the user interface of the application may include changing the text to a second language and character font set or to a default language and character font set and the changing the text may include translating the text. The application may be a web application or an application written in native code.);
receive, from the logged-in second person, a setting of at least one second character while the display language is set to the second language (See Berman, Sect. [0027] lines 21-30, receiving an input from a user, the input indicating a user selection of: a second language with a corresponding character font set, a second background image, a second background layout, or a second parental block rating level. A next step includes changing the user interface of the application according to the selection, or, if the selection is not available, then changing the user interface of the application according to a default value of the selection, the default value of the selection associated with the second display.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate  perform log-in process of a second person while the information indicating at least one character set by the first person and the information indicating the first language is stored; change the display language from the first language to a second language that is set as the display language for the second person that has logged-in; receive, from the logged-in second person, a setting of at least one character among characters which can be represented by a second font corresponding to the second language while the display language is the second 

Additionally, Atobe teaches generate a first image of the at least one character set by the first person using a first font corresponding to the first language and a second image of the at least one second character set by the second person using a second font corresponding to the second language (See Atobe, Col. 5 lines 33-45, a first image processing unit which processes transmitting data in a first data format (a first page description language) from the host computer; 14, a second image processing unit which processes transmitting data in a second data format (a second page description language) from the host computer; 15, a host I/F for communicating with the host computer; 16, a scalable font unit for holding font data capable of being compressed and enlarged; 17, a first scaler for scaling font from the scalable font unit 16 with quality being given precedence; 18, a second scaler for scaling font from the scalable font unit 16 with execution speed being given precedence); and
print an image to which both the generated first image (i.e. 300 dpi image) and the generated second image (i.e. 600 dpi image) have been added (See Atobe, Col. 5 lines 30-33, Reference numeral 11 denotes a controller capable of developing an image forming at resolution of 300 dpi or 600 dpi; 12, an engine capable of printing an image on a printing paper sheet at resolution of 300 dpi or 600 dpi).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to generate a first image of the at least one character set by the first person using a first font corresponding to the first language and a second image of the at least one second character set by the second person using a second font corresponding to the second language; and print an image to which both the generated first image and the generated second image have been added. The motivation for doing so would have been to provide the image recording apparatus and control method thereof capable of operating process which is suitable to operator environment and needs, by switching processing speed and output quality being given precedence (See Atobe, Col. 1 lines 25-29).  Therefore, it would have been obvious to combine Berman and McCoy and further Atobe to obtain the invention as specified in claim 2.

	Referring to Claim 3, the combination of Berman in view of McCoy and Atobe teaches the image forming apparatus as claimed in claim 2 (See Berman, Fig. 1A, User Computer 105 with Printer 130 and Lock-In Training Website 110), wherein the first person is a user who has an administrative right of the image forming apparatus (See Berman, Fig. 1B, Sect. [0060] lines 28-35, the rights and privileges of users can depend upon the user's UserType. Client administrators typically have the ability to configure Lock-In Training courses, add or remove student users, and assign Lock-In Training courses to student users. Similarly, system administrators typically have the ability to add or remove clients and some or all of the rights and privileges of client administrators.).
	
Referring to Claim 4, the combination of Berman in view of McCoy and Atobe teaches the image forming apparatus according to claim 3 (See Berman, Fig. 1A, User Computer 105 with Printer 130 and Lock-In Training Website 110), wherein the second person is a login user who does not have the administrative right of the image forming apparatus (See Berman, Fig. 1B, "Inactive User," Sect. [0060] lines 35-40, an inactive users, is a user or client that no longer have system access. Such users may include, for example, users that have not accessed the Lock-In Training Web site for a predetermined period of time or users that have a "ClientID" associated with a delinquent client).

	Referring to Claim 5, the combination of Berman in view of McCoy and Atobe teaches the image forming apparatus according to claim 2 (See Berman, Fig. 1A, User Computer 105 with Printer 130 and Lock-In Training Website 110).

Berman fails to explicitly teach wherein the first language and the second language are different from each other, and the first person and the second person are different from each other.

(See McCoy, Sect. [0024] lines 9-13 and 18-21, a first language and character font set associated with a user profile or with the content playback device or with a default value...a next step is that an input is received from a user (i.e. second user), the input indicating a user selection of: a second language, the second language having a corresponding character font set.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the first language and the second language are different from each other, and the first person and the second person are different from each other. The motivation for doing so would have been to create authentic multiple sessions for a single IPTV device, multiple users can browse services and content items at the same time, while personalizing each individual browsing experience. Generally, users may send these selected content items to the IPTV for playback.  Therefore, it would have been obvious to combine Berman and McCoy and Atobe to obtain the invention as specified in claim 5.

	Referring to Claim 6, the combination of Berman in view of McCoy and Atobe teaches the image forming apparatus according to claim 2 (See Berman, Fig. 1A, User Computer 105 with Printer 130 and Lock-In Training Website 110), wherein the second font can represent a character which cannot be represented by the first font (See Berman, Claim 2 lines 7-9, one keyword in a first font and at least one other word, that is not a keyword, in a second font.).

	Referring to Claim 7, the combination of Berman in view of McCoy and Atobe teaches the image forming apparatus according to claim 2 (See Berman, Fig. 1A, User Computer 105 with Printer 130 and Lock-In Training Website 110), wherein the at least one first character set by the first person is included in the generated image regardless of settings set by the second person (See Berman, Sect. [0096], the Web document would display characters that are entered for a keyword in a predetermined combination of upper and lower case characters regardless of the case of the entered characters. For example, if a student user enters "GEORGE" for the keyword "George," then the Web document would display the entered characters as "George." Similarly, if the student user enters "washington" for the keyword "Washington," then the Web document would display the entered characters as "Washington.").

Referring to Claim 8, the combination of Berman in view of McCoy and Atobe teaches the image forming apparatus according to claim 2 (See Berman, Fig. 1A, User Computer 105 with Printer 130 and Lock-In Training Website 110), wherein the one or more processors (See Berman, Fig. 1A, Sect. [0045] lines 1-6, The user computer 105 may be any type of computing device that allows a consumer to interactively browse Web sites on the World Wide Web via a Web browser. For example, the user computer 105 may be a personal computer (PC) that runs a Windows operating system) is further configured to 
receive, from the first person, a setting of a position at which the at least one first character set by the first person is to be printed (See Berman, Sect. [0045] lines 5-8, The user computer 105 typically includes a Web browser 120, such as Microsoft's Internet Explorer, which uses the HTTP protocol to communicate with Web servers. As is well known, the Web browser 120 can request, receive, and display Web documents 125 as well as other data entities, such as audio, video, and/or image documents. If printing of Web documents or other documents is desired, then the user computer 105 may also include a printer 130.), and 
receive, from the second person, a setting of a position at which the at least one second character set by the second person is to be printed (See Berman, Fig. 1A, Sect. [0075], a Web document, such as Web document 400 shown in FIG. 4, that displays the student name, username, and password. Using the printer 130 attached to user computer 105, this Web document may be printed and securely stored by the user.).

	Referring to Claim 9, arguments analogous to claim 2 are applicable herein.   Thus, the method of claim 9 is rejected for the same reasons discussed in the rejection of claim 2.

Referring to Claim 10, arguments analogous to claim 3 are applicable herein.   Thus, the method of claim 10 is rejected for the same reasons discussed in the rejection of claim 3.

	Referring to Claim 11, arguments analogous to claim 4 are applicable herein.   Thus, the method of claim 11 is rejected for the same reasons discussed in the rejection of claim 4.

	Referring to Claim 12, arguments analogous to claim 5 are applicable herein.   Thus, the method of claim 12 is rejected for the same reasons discussed in the rejection of claim 5.

	Referring to Claim 13, arguments analogous to claim 2 are applicable herein.   Thus, the apparatus of claim 13 is rejected for the same reasons discussed in the rejection of claim 2.

Referring to Claim 15, the combination of Berman in view of McCoy and Atobe teaches the image forming apparatus according to claim 13 (See Berman, Fig. 1A, User Computer 105 with Printer 130 and Lock-In Training Website 110), wherein the first person is a user who has an administrative right of the image forming apparatus (See Berman, Fig. 1B, Sect. [0060] lines 28-35, the rights and privileges of users can depend upon the user's UserType. Client administrators typically have the ability to configure Lock-In Training courses, add or remove student users, and assign Lock-In Training courses to student users. Similarly, system administrators typically have the ability to add or remove clients and some or all of the rights and privileges of client administrators.). and the second person is a user who does not have the administrative right (See Berman, Fig. 1B, "Inactive User”, Sect. [0060] lines 35-40, A second user as an "Inactive User," can be utilized to indicate inactive users, such as a user having no client rights or privileges. Such users may include, for example, users that have not accessed the Lock-In Training Web site for a predetermined period of time or users that have a "ClientID" associated with a delinquent client).

	Referring to Claim 16, arguments analogous to claim 7 are applicable herein.   Thus, the apparatus of claim 16 is rejected for the same reasons discussed in the rejection of claim 7.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spain et al. (US PAT. No. 6,056,195) discloses an apparatus for printing bar coded labels employs a computer that includes an acutal keyboard having a plurality of keys and a video display and is programmed to run a bar code label design tool.  The label design tool displays on a first portion of the video display a label image having dimensions corresponding to a preselected label type.  The label design tool also generates and displays on the label image a bar code that encodes a preselected 
set of data.  The bar code is generated according to a bar code standard selected from a plurality of bar code standards.  The bar code label design tool also allows a user to enter text onto the label image.  A key mapper displays on a second portion of the video display, different from the first portion, a keyboard image.  The keyboard image includes images of letters, arranged in the way that they would appear on the actual keyboard.  The letters are in a selected language font selectable from a plurality of language fonts 
and displayed on images of key locations that correspond to the keys of the actual keyboard.  The key mapper is capable of controlling entry of text on the label image so that when a key on the actual keyboard, corresponding to a key location showing a letter in the selected language font, is depressed, the label image will include the letter in the selected language appearing on the corresponding key location.  A printer prints the label image on a blank label.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677